Citation Nr: 1234050	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disability resulting from a May 2004 nerve block at a VA medical facility. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a March 2007 rating decision in which the RO, inter alia, denied compensation benefits, pursuant to 38 U.S.C.A. § 1151 , for additional disability resulting from a May 2004 nerve block at a VA medical facility.  The Veteran filed a notice of disagreement (NOD) in May 2007, and the RO issued a statement of the case (SOC) in February 2008. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in March 2008.

In October 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In December 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. After completing additional development, the AMC continued to deny the claim (as reflected in a February 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In May 2011, the Board requested an independent medical expert (IME) opinion, which was provided by a neurologist in June 2011. In a June 2011 letter, the Veteran and his representative were provided notice of the IME opinion and afforded opportunity to submit additional evidence, pursuant to 38 C.F.R. § 20.903  (2011).  Neither the Veteran nor his representative responded to this letter. 

In September 2011, the Board again remanded this matter to the RO, via the AMC, for further action, to include obtaining records Social Security records,  As reflected in the Virtual VA electronic folder associated with the Veteran, after completing the requested development, the RO continued to deny the claim (as reflected in a February 20212 supplemental SSOC, and returned the matter to the Board for further appellate consideration. 

  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  The preponderance of the competent medical evidence indicates that the veteran does not have additional disability for which the proximate cause was VA's nerve block injection in May 2004.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 , for additional disability resulting from a May 2004 nerve block at a VA medical facility, are not met. 38 U.S.C.A. §§ 1151 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Although section 1151 claims are not service connection claims, disability benefits under that section are awarded as if service connected. Hence, pertinent to this claim, VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

In this appeal, in a July 2006 pre-rating letter, the RO provided notice to the veteran regarding what information and evidence was needed to substantiate his section 1151 claim based on VA treatment, as well as what information and evidence must be submitted by the veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective date--, as well as the type of evidence that impacts those determinations,   The March 2007 rating decision on appeal reflects the initial adjudication of the claim after issuance of that letter.  Hence, the July 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Additional notice was provided in an October 2011 post remand letter by the AMC, and the matter was readjudicated in a February 2012 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA inpatient and outpatient treatment records, Social Security records. as well as the report of a May 2010 VA examination with December 2010 addendum opinion, and the June 2011 IME opinion.  Also of record and considered in connection with the appeal is the transcript of the October 2009 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  

The Board finds that no further RO action on this matter, prior to appellate consideration, is required.. In this regard, the Board points out that the Social 
Security records were received after the Board obtained the June 2011 IME opinion; however, there is no need to obtain a supplemental IME opinion or to otherwise remand this, matter again, for review by an appropriate medical professional, as the records are shown to be duplicative of evidence already of record or otherwise not relevant to this claim.  

The Board also notes that the Veteran failed to respond to the October 2011 AMC letter in which the RO specifically requested that the Veteran provide additional information and authorization to enable to VA to obtain additional medical evidence referenced in the Board's September 2011 remand .  However, VA's duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233   (1993). As the Veteran has not responded to the RO's request, the Board is satisfied that the RO has fulfilled its duty to assist the Veteran, to the extent possible, and that no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO/AMC, the claimant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 54  (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.   Background

Private medical records reflect that, in August 2003, the Veteran  was seen at the emergency room (ER) after having been bitten by a dog in the left thigh and left testicle.  He persisted with testicular pain and was seen about a week later in August 2003, for complaints of a pulling sensation from the abdomen and testicle that would come and go.  The diagnosis was testicular pain status post dog bite.  

In April 2004, the Veteran was seen at the VA emergency room, with complaints of left testicular pain radiating to the lower abdomen and left thigh, following intercourse.  The history of the dog bite in September 2003 was noted.  He was assessed with scrotal trauma.  His complaints persisted and in May 2004 he was seen at primary care for the chronic discomfort and tugging sensation in the scrotal region.  He was assessed with status post trauma and was believed to most likely have pain from scar tissue that had built up in the area.  Options for treatment were deemed to be limited as surgical procedure to release the scar tissue would cause further scar tissue buildup.  Treatment for pain management with narcotics was also not an option, given the Veteran's past history of addiction issues.  The primary care doctor wondered if a localized injection could help and indicated that the feasibility of this would have to be decided by a urologist.  

On May 27, 2004,  he was seen in VA consult by pain referral for evaluation and injection of the left groin, with examination confirming tenderness over the left inguinal ring.  The Veteran's blood pressure was 125/71 and heart rate was 81.  A component of neuropathic pain in the groin distribution was noted, and the  doctor indicated that it was okay to go ahead with left iioinguinal iliohypogastric nerve block procedures.  The risks and benefits were explained to the Veteran and he signed a consent form.  The risks included bleeding, infection and nerve damage.  The same day, he underwent a left ilioinguinal hypogastric block performed by VA anesthesiology.  Again it was noted that consent was signed and he was explained of the risks and benefits, including bleeding and nerve damage.  The left groin was prepared with alcohol and was injected with 10 milliliters of 1 percent Lidocaine with 3 milligrams of dexamethasone.  No acute complications were noted and he was discharged home with no pain felt and feeling good.  He was advised to not engage in strenuous activities or sexual activities while anesthesized.  

No complaints regarding any possible complications from this procedure were shown in the medical records until June 4, 2004 when the Veteran was seen for psychotherapy at the VA for a specific phobia related to dogs.  He described recent treatment for left groin pain.  Although he reported pain relief, he found the procedure unpleasant and reported undesirable systemic sensations during the week post procedure. This included numbness, "fuzzy thinking" and slight agitation.  The rest of the record dealt with his psychotherapy.  

A July 15, 2004 VA primary care note reflects that the Veteran was seen for some persistent symptoms, with a history of having undergone a nerve block for persistent groin pain.  He reported that the day of this procedure he had the onset of symptoms including pain, disorientation, some paranoia and numbness and drooping of the right side of his face.  His girlfriend confirmed the facial drooping.  He also reported a burning sensation from the left stomach, arm and groin, and weakness in the left leg.  He said the left leg weakness lasted about a week, with the pain lasting 3 days.  He currently felt persistent facial numbness around the right cheek area near the mouth.  Otherwise, he was swallowing and doing okay.  

Examination on that date did not reveal any focal deficit and cranial nerves appeared intact.  No abnormality of smiling was noted and his extremities appeared grossly intact.  The impression was that this situation was difficult to figure out because the right facial symptoms and leg symptoms would not really go together as far as a central nervous system event.  He was felt to possibly have a reaction to the medication used for the anesthesia.  The local mechanism and needle used to deliver the shot would not cause the facial symptoms, although the leg symptoms could possibly be related to the procedure, although this too was questionable.  If the leg symptoms were viewed as a separate event related to the needle or procedure itself, then the right facial symptoms could either from a central nervous system event or perhaps an idiopathic or atypical facial nerve paralysis presentation.  He appeared to be doing better clinically.  Noted plans included further testing including CAT scan to rule out stroke.  

In August 2004 he reported to the VA ER requesting a CAT scan for a history of his symptoms of drooling out of the right side of mouth, problems speaking, and loss of coordination to right arm which had been progressing since an injection to his groin 2 months ago.  A CAT scan was done and was unremarkable.  The Veteran was reassured and discharged.  A September 2004 reflects a history of a neurological crisis after groin injection which described the symptoms as trouble swallowing and "Bells Palsy." The Veteran was seen by VA neurological consult in September 2004 for his history of neurological symptoms following the injury to and treatment for his testicles.  He still had drooling and loss of right hand dexterity.  

Examination of the cranial nerves revealed a slight widening of the right palpebral fissure with no other evidence of facial weakness.  There was no dysarthria.  The rest of his cranial nerve examination from II to XII was intact.  His limbs showed no focal muscle wasting or pronator drift.  However a slight weakness of the triceps, hamstrings and quads was shown on the right.  The rest of the examination was unremarkable, except for some slightly brisker right triceps jerk.  His head CT was noted to be normal.  The impression was chronic pain syndrome status post dog bite, with complaints of speech hesitancy¸ right facial weakness¸ right upper extremity clumsiness with subtle minimal findings on examination, possibly functional, although a small hemispheric cortical lesion could not be ruled out.  Plans included MRI.  In October 2004, the Veteran's symptoms of speech impairment, drooling and some clumsiness of the right arm were noted to still be of unclear etiology, despite his having been evaluated by neurology.  The MRI was noted to have been normal.  The report of an October 2004 MRI report reflects that  no acute intracranial abnormality was noted.

VA primary care records dated in April 2005 show continued complaints of drooling sensation and right arm sensations, of which etiologies have not been found, nor have examinations revealed anything suggestive of a focal neurologic deficit.  The impression was history of right arm and facial symptoms of unclear etiology, and which appeared to not be progressing.  Normal physical examination and MRI were noted.  

In January 2006, the Veteran underwent a private neurological evaluation by Dr. M at the Dent Neurological Institute (DENT).  The noted history was injury to the left testicle in August 2003 with resultant ongoing testicular pain that was treated by a nerve block at the VA on May 27, 2004.  According to the Veteran, hours later, he noticed weakness and numbness on the right side of his body, with facial drooping, with his girlfriend confirming the presence of such drooping.  He also had difficulty speaking and paranoid sensation.  He also described having had a rather severe headache at an 8/10 scale accompanied with nausea, described as one of the worst he ever had.  He has noticed weakness on the right side, along with speech difficulties of stuttering or difficulties finding words and some drooling ever since.  It was noted that the last MRI in October 2004 showed no definite intercranial abnormality.  This neurologist took issue with that reading.  

On neurological evaluation, the Veteran had fluent speech, but decreased sensation in the right side, including the face, arm and leg.  There was no Babinski although a subtle hyperreflexia on the right knee was noted.  He had no atrophy or fasciculations.  Cerebellar function was intact.  He could heel-toe walk without difficulty.  

The neurologist concluded that the Veteran suffered from a traumatic groin injury due to a dog bite in early August 2003 and underwent a nerve block in May 2004.  He noted that, an hour after the injection, the Veteran noticed some symptoms involving the right side of his body associated with migraine type headaches.  A few months later, a neurological study showed no significant abnormality.  Upon review, the neurologist felt that the Veteran may have suffered a cerebrovascular insult within the posterior frontal lobe more on the left than the right.  This was well seen on the FLAIR images of long T2 on the MRI.  The physician noted that it may turn out that these white matter changes may be due to embolic disease, but that one could not rule out the possibility of a migrainous infarct; it was not uncommon with stress and procedures to have migraines.  The physician also expressed that one could state that the procedure the Veteran underwent could have triggered a migrainous infarct; however one could not rule out embolic disease.  Thus, the doctor indicated a desire for further testing, including repeat MRI and further blood work and Doppler testing.  

The January 2006 private MRI of the Veteran's head was abnormal, with findings of a hypointensive lesion at T1 and FLAIR near the left temporal lobe.  These signal characteristic most likely represent a choroidal fissure cyst.  The MRI also revealed a few long T2 hyperintensive in the frontal white matter bilaterally, with the differential diagnoses on these lesions included microvascular ischemic changes secondary to head trauma, and islands of ischemic demyelinaion, with clinical correlation recommended.  

In February 2006, the private neurologist at DENT discussed the findings of this MRI and speculated that the findings of the small cyst in the left temporal lobe could represent a neuroepithlial cyst or a small ischemia lacuna.  The doctor said it was very difficult to provide the Veteran with an absolute diagnosis of what actually happened.  His right sided neurological symptoms were well documented and may very well be related to a migraine associated with the procedure.  At the same time, embolic disease could not be ruled out, although he did not seem to have obvious risk factors besides smoking.  The doctor speculated that a Lidocaine injection could possibly have caused a cardiac arrhythmia and it was worthwhile pursuing this workup.  At this stage, it was impossible to give a firm diagnosis.  The differential diagnosis included migrainatous infarct/complicated migraine and embolic disease.  A later follow up by this same neurologist indicates that the Veteran's echocardiogram and Holter monitoring were unremarkable.  The doctor noted that he still had subjective complaints of right sided weakness, drooling and cognitive deficits and objectively showed some right sided weakness on examination, that was subtle but reproducible.  Otherwise, the neurological examination was unremarkable.  His motor and sensory examination were relatively normal, as always.  

In a May 2006 record,  the same neurologist at DENT noted that MRI findings showed a small cyst in the left temporal lobe which could represent a neural epithelial cyst, although small ischemic lacunar could not be ruled out.  He was noted to continue to report drawing in the right face.  

The record of a June 2006 primary care follow-up includes a notation that the  Veteran had been seeing two neurologists,.  One of the neurologists was noted to suggest that at the time of his procedure, he had a migrainatous type of infarct that could explain his symptoms.  He still felt a difference between his left and right side, with subtle differences involving lower extremity strength.  He also continued with drooling problems.  Gross neurological examination revealed no apparent focal deficits.  The second neurologist did a pinprick and found sensory abnormalities on the right.  All lab work done by the VA was unremarkable.  On examination, he appeared to be grossly intact neurologically.  The impression was history of right arm and right leg and facial symptoms of unclear etiology.  It was again noted that   the one outside neurologist thought that the Veteran may have had a migrainatous infarct related to the procedure, and felt that there were subtle changes as reported in his notes, although MRI scans were normal.  Further testing was planned to include an echocardiogram.  The report of a September 2006 echocardiogram was normal with no cardiac source of emboli noted.   

In the report of a February 2007 VA examination for neurological disorders, the examiner noted review of the claims file, with the history of the Veteran having underwent an ilioinguinal hypogastric block noted.  Apparently, at some point after leaving the hospital, he started to feel weird and his left leg was burning.  He also felt disoriented.  He indicated he went to a meeting with a friend, and then noticed his right side began to weaken.  He said he fell "up the stairs."  He said when he went out to dinner it was noted that his face was drooping on the right.  Since then he has had persistent right side weakness and forgetfulness.  He also reported numbness, tingling and burning on the right.  He had difficulty using his arm.  He said his gait was wide based and unsteady.  He had difficulty with words.  His mental status examination was unremarkable except for some dysfluency and paraphasic errors with speech and deficits in cognition and fund of knowledge.  

Neurological examination was generally unremarkable, with cranial nerves and visual fields full, with normal eye reactions, normal face sensation, and tongue and uvula normal.  Motor examination was normal for the upper and lower extremities, although there was a right pronator drift, and his gait was slightly wide based.  His sensory examination was normal, deep tendon reflexes were normal 2+ in all extremities and symmetric.  Plantar response was downgoing.  An MRI of October 2004 was noted to be unremarkable, but other diagnostic tests done since then were not mentioned.  The impression vague neurologic symptoms.  The examiner noted that the Veteran may have had a stroke after the May 2004 VA procedure.  However he was noted to have been worked up for a stroke and MRI showed no signs of a stroke.  There was nothing to suggest his symptoms were due to a stroke.  There was also nothing to suggest his symptoms were related to his May 2004 nerve block.  The examiner opined that it was less likely than not that the Veteran's  symptoms are due to the VA procedure.

The report of a February 2007 VA general medical examination for aid and attendance purposes also related the history of groin injury and nerve block, with the same history of subsequent neurological manifestations as was given in the VA neurological examination done at the same time.  He was noted to have a deterioration of his higher intellectual function and presently lost a considerable amount of such function.  The examination itself focused on his possible need for aid and attendance.  Neurological issues and the question of issues of whether he had a possible stroke related to VA treatment were deferred to the special VA neurological examination.  

A May 2007 letter from Dr. M at DENT clinic explained that a second MRI was needed because it was thought that the Veteran may have had a cerebrovascular insult missed by the first MRI on October 2004.  He repeated his earlier opinions that white matter changes shown on MRI may be due to embolic disease although the possibility of migrainatous infarct cannot be ruled out.  The physician again noted that it was not uncommon for stress to trigger migraines, and that one could state that the procedure the Veteran underwent with the injection may have triggered a migrainatous infarct.  However, he still could not rule out embolic disease; for this reason, the repeat MRI was ordered.  The frontal lobe ischemic events were deemed non specific but may be manifestations of a peri-operative procedure related complication, i.e. stroke. 

In an April 2008 letter, from Dr. M stated that he had treated the Veteran since January 2006 and again recited the sequence of events leading to his having a nerve block with right sided symptoms and headaches one hour after injection. Dr. M noted that he felt this was consistent with a cerebrovascular insult, possibly a migrainous infarct.  Dr. M again  described the Veteran's MRI as showing white matter changes consistent with a possible infarct within the right frontal lobe.  Dr. M opined that the Veteran's residual symptoms of numbness and weakness are directly related to the May 2004 nerve block, and expressed that the neurological deficits may have been provoked by a migrainous infarct versus idiopathic cerebrovascular insult.  

In May 2008, the Veteran was seen in Triage at a VA facility. It was noted that he thought he had another stroke, with complaints of increased confusion since Sunday.  He had no facial droop, his speech was normal and he was oriented and could move all extremities well.  He was noted to be upset about family issues.  Following examination, he was given Valium.  A May 2008 CT of the head for his symptoms of right sided weakness with history of previous CVA showed no evidence of acute intercranial abnormality or significant interval change appreciated.  In December 2008 he underwent surgery at the VA for appendicitis, with the pre-surgery notes relating a history of CVA with current neurological deficit.  This CVA was said to be possibly related to his groin injection.  

VA records dated in June 2009 reflect the Veteran's reported history of having a stroke, said to have taken place in 2005, with his right side affected.  He indicated that a private MRI done by the Dents neurological institute was positive for a stroke.  He continued with symptoms of right sided weakness and drooling.  In July 2009 a pre-operation note for colonoscopy gave a review of symptoms positive for neurological findings of transient ischemic attack (TIA), CVA with neurological deficit, hemiplagia, and impaired sensorium.  The history of CVA with weakness and numbness of the face status post pain injection was obtained from the Veteran.  Per the Veteran an emboli was suspected but echocardiogram was okay.  

During his October 2009 Board hearing, the Veteran related a history of dog bite injury to his genitalia, with subsequent treatment for the pain, which did not control the pain.  He indicated that he underwent a nerve block injection, per recommendations from his VA doctor.  He said that he asked his doctor whether there would be any potential harmful consequences before signing the consent forms five times.  He said that the medical personnel assured him there would be no harmful effects.  He testified that after he returned home, he experienced a feeling of disorientation, not knowing where he was and was afraid to go outside.  He said that he went out to dinner anyway, and while at dinner, his whole side of his face drooped, he got weak in the leg, and hw almost fell down the stairs.  He also indicated he lost the use of his right arm.  He then testified about the issues he had going back and forth with doctors and testing to get a diagnosis.  

The report of a January 2010 PMR consult notes a history of a stroke said to have taken place in 2006 with continued right handed weakness. Following examination, the Veteran was assessed as having some residual weakness of his right upper extremity.  It was noted that he appeared to have some strength deficits due to disuse.  He underwent physical therapy in January and February 2010 for weakness said to be status post CVA.  

Records dated in February and March 2010 reveal that the Veteran was in a motor vehicle accident with a major concussion and was followed up for injuries from this accident.  In April 2010, he was followed by neurology for cervical radiculopathy in his bilateral lower extremities tingling since the accident two months earlier.  A July 2010 record reflected that he was being followed by many doctors following his accident.  VA records dated from September 2010 to July 2011 address ongoing treatment for a  psychiatric disability diagnosed as adjustment disorder with depression and depression NOS.  A July 2011 mental health note indicates that the Veteran reported a history of CVA, with no further discussion..  

The report of a May 2010 VA neurological disorders examination reflects a statement that the Veteran's "service file" was examined.  The examiner recited the Veteran's history of undergoing a nerve block at the VA following a dog bite injury to his groin in 2004.  The Veteran reported to the examiner that 45 minutes after the nerve block, he had right sided weakness, numbness, tingling and slurred speech. He said the symptoms persisted.  The examiner indicated review of records showing that the Veteran was seen by Dr. L in December 2004, and that there was a concern about a small left hemispheric cortical lesion.  It was noted that a VA MRI of the Veteran's  brain did not show any evidence of a stroke at that time, but that the Veteran continued with persistent symptoms and was seen in 2006, by Dr. M.  Also noted was that an MRI from that time showed a left temporal lesion, and that the Veteran continued to complain of weakness, poor coordination and difficulty speaking.  Physical examination revealed unremarkable findings on neurological examination, other than a right pronator drift.  The impression was that the Veteran had a small temporal stroke.  The examiner stated that it was possible that the stroke occurred after the nerve block.  He also noted that the second MRI was done on a more powerful machine and this may be why it detected the stroke.  The examiner opined that, although there was a delay in diagnosis, it would not have changed the initial treatment of the stroke or the outcome.  

In December 2010, an addendum opinion was obtained following  review of the claims file, VA computerized records and the opinion from Dr. M.  The addendum was prepared by a physician's assistant (PA)-not the physician who examined the Veteran in May 2010. The PA opined that the care the Veteran received at the Buffalo VA met the accepted standard of care for suspected CVA/Stroke symptoms.  The nerve block was noted to have been performed after consent was obtained.  The Veteran's CT of August 2004 and MRI of October 2004 were all read as normal.  The PA pointed out that it is common knowledge that the MRI machines used at the time were not as sensitive by today's standard.  The CT scan of 2008 also showed no stroke.  The PA stated that in no instances did any VA physician fail to exercise the degree of care reasonably expected of a reasonable health care provider, and that VA medical providers met the accepted standard of care for suspected CVA/stroke symptoms.  The PA also opined that it was less likely as not that the Veteran's stroke was caused by or a result of the ilioinguinal/hypogastric nerve block.  It was also opined that there was no proximate cause of such disability due to negligence, lack of proper skill, error in judgment by VA practitioners, but more likely an unforeseeable event.  

The basis for the December 2010 opinion was noted to include a review of literature showing that there had been no reported cases of this as a complication of such a nerve block.  The PA also found that the opinion by Dr. M. had inconsistencies for the following reasons.  The Veteran was noted to have symptoms inconsistent with stroke in July 2004, six weeks after the procedure.  Follow-up CTs and MRI tests were negative.  The PA indicated that it was unclear at what point the Veteran suffered a stroke, as Dr. M's notes are unclear as to this.  The PA further noted that, regardless, the Veteran was deemed not a candidate for thrombolytic therapy based on there being a 4.5 hour window of opportunity for treatment for strokes, explaining that strokes are an emergent condition requiring urgent treatment, and are generally quickly identified.  

The PA then cited in chronological order, the treatment for his groin injury symptoms with nerve block May 27, 2004, after informed consent was obtained, with subsequent complaints of some systemic sensations during the week post procedure, such as leg numbness, fuzzy thinking, and slight agitation noted in a June 2004 record which also noted he was taking Clonazepam.  The Veteran was noted to be asymptomatic a few days later on July 9, 2004, and then six weeks after the injection was seen on July 15, 2004, during which he related an onset of various symptoms including disorientation, paranoia, facial drooping and numbness and difficulty speaking, which he said lasted for four days.  He also described other symptoms, such as burning sensation from the left stomach area and groin area down the left leg, which lasted for three days.  The follow-up records through the end of July 2004 and continuing through September 2004 were noted to reflect continued symptoms such as right arm weakness, difficulty speaking and drooling, with inconsistent findings including on clinical examination, as well as diagnostic tests such as MRI's and CT scans, as to whether the Veteran had actually sustained a CVA.  

In June 2011 an independent medical expert (IME) opinion was obtained by the VA.  The examiner cited that he reviewed the records, and prior to giving an opinion, gave a detailed recitation of the history, beginning with the Veteran having underwent a nerve block on May 27, 2004 for pain in the left groin due to a dog bite.  This was performed by a VA anesthesiologist, with block to the left ilioinguinal and hypogastric nerves done.  The Veteran then reported to his primary care physician on July 15, 2004 that he developed disorientation, paranoia and right facial numbness/drooping that began after the nerve blocks and persisted for four days.  He also had a burning in the left lower abdomen, groin and left leg.  Findings from a head CT in August 2004 were noted to be unremarkable, as was a VA neurological examination done in September 2004, with the exception that this examination had found some mild proximal right arm and leg weakness.  

An MRI scan from October 2004 was also noted to be negative for any abnormality within the brain in the IME examiner's review of the medical history.  Following this MRI, his primary physician saw the Veteran later in October 2004, with the Veteran continuing to complain of a speech impediment, right facial drooling and right arm clumsiness.  However his neurological examination was noted to be stable.  A private neurologist was noted to have seen him in January 2006, with the Veteran continuing to complain of that his right side was weaker than his left side, had slurred speech, difficulty findings words and drooling.  The private neurologist noted normal speech, but decreased sensation on the right side.  No motor examination was performed.  The private neurologist interpreted the MRI from 2004 as suggesting that white matter changes might be secondary to embolic disease.  An MRI from January 2006 showed a likely choroidal fissure cyst on the left and a few long T2 hyperintensities in the frontal white matter bilaterally.  This private neurologist saw the Veteran again in February 2006 and May 2006, but did not make a precise diagnosis of the Veteran's symptoms or the MRI findings.  A VA neurologist in the May 2010 VA examination was noted to have opined that the Veteran possibly suffered a stroke in 2004, but it was unclear how this was confirmed and it was likely that this VA neurologist did not have access to the 2006 MRI that had suggested a choridal fissure cyst and not a stroke on the left side.  The findings from the May 2010 VA examination were noted to be unremarkable and did not confirm findings consistent with a stroke. 

Following review of the evidence and recitation of the above history, the independent medical examiner opined that there is no evidence supporting a diagnosis of a stroke in this Veteran.  His neurological examinations in 2004, 2006, and 2010 were not consistent with a stroke.  In the great majority of stroke patients, a subsequent MRI will disclose evidence of a stroke that persists for many years.  Since a stroke was not confirmed, the performance of the nerve blocks on May 27, 2004 did not lead to obvious sequelae or disability.  He had subjective symptoms without deficits that would be necessary for the attribution of a related disability.  Therefore, the procedure performed by the VA anesthesiologist was indicated and appropriately performed and did not cause any obvious objective neurological side effects.  

Social Security records obtained in December 2011 contain volumes of duplicate VA and private treatment records and examinations from the claims file.  They also contained some disability examinations addressing the severity of his disability, and some physical therapy records from April 2008 and May 2008 addressing therapy for a left shoulder condition, but did not provide new evidence or information in regards of the nature and etiology of his neurological manifestations that would pertinent to his 1151 claim. 

II.  Analysis

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA. In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32 ).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen. 38 U.S.C.A. § 1151 ; 38 C.F.R. § 3.361(d) .

Based on a review of the evidence of the record, to include the medical experts' opinions, in light of the governing legal authority, the Board must conclude that entitlement to compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability due to treatment at a VA medical facility, is not established.

The above-cited evidence reflects that the record contains conflicting medical evidence and opinions pertinent to the question of whether the Veteran actually has an additional disability that resulted from the May 2004 nerve block at  VA facility.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds that the June 2011 IME opinion-that the Veteran did not have a stroke, and that the performance of the nerve block on May 27, 2004 did not lead to obvious sequelae or disability-is the most persuasive medical opinion on this point.  This examiner, had access to the claims file and reviewed  and considered all pertinent  evidence from this file, including VA and private records and examination reports.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided an extensive, reasoned analysis of the case.  The Board finds that this opinion is highly probative of the question of whether the Veteran actually suffers from additional disability due to the May 2004 VA nerve block.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board also notes that the negative June 2011 IME  opinion is consistent with, and supported by, other evidence of record which indicates the Veteran did not actually suffer from a stroke following the May 2004 nerve block.  This includes the opinion of the February 2007 VA neurological disorders examiner, which was based on review of the available evidence at that time and examination of the Veteran.  Other supportive evidence also includes documented medical history beginning with the VA records from the day of the nerve block in May 2004, which show that the Veteran was discharged in good condition, with no complaints of any nature.  He did not report any possible symptoms of a stroke until several days later on a routine psychotherapy visit in early June 2004, when he described manifestations in the week following the procedures that included numbness, fuzzy thinking and slight agitation.  It was not over a month later, in July 2004, that he sought treatment for symptoms then described as including numbness and drooping of the right side of the face, along with mental symptoms of paranoia and disorientation, as well as some left leg weakness, with burning in the left stomach, arm and groin.  Also supporting the opinion the June 2011 IME opinion are the findings from the subsequent workups by the VA for his alleged stroke like symptoms that yielded no evidence to support a diagnosis of a stroke, nor did they suggest a clear etiology of the Veteran's manifestations.  

The Board points out that, as a layperson, the Veteran is competent to report on matters observed or within his or her personal knowledge (such as being prescribed medication).  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.

Here, the Veteran's failure to seek treatment for his apparently serious stroke-type symptoms until more than a month after they allegedly started is a factor that tends to weigh against the credibility of his assertions regarding the onset of symptoms, including that noted as medical history in these various medical treatment and examination reports.  

In this case, the plausibility of the Veteran's claimed onset of apparently sudden and severe neurological manifestations the same day that he received his injection, is strained, given the fact that he was apparently in good condition with no complaints according to the records documenting this shot, and by the fact that he did not seek emergency treatment immediately following such alleged onset.  His October 2009 hearing testimony also reflects some inconsistencies, with the Veteran claiming he was assured by the medical personnel that no possible harmful side effects could result from the injection, which conflicts with the medical evidence showing he was counseled as to possible adverse outcomes.  His testimony about going out to dinner while allegedly experiencing some serious symptoms also strains credibility. 

The Board notes that opinions that tend to support the claim were provided  by the Veteran's private neurologist at the DENT clinic.  The various opinions discussed above culminated in an April 2008 letter, in which Dr. M stated that the  neurological symptoms of headaches and right sided weakness said to have had an onset one hour after his nerve block injection were felt to be consistent with a cerebrovascular insult, possibly a migrainous infarct.  The physician opined that the Veteran's residual symptoms of numbness and weakness are directly related to the nerve block of May 2004.  The neurological deficits may have been provoked by a migrainous infarct versus idiopathic cerebrovascular insult.  This opinion was again based on MRI findings showing white matter changes consistent with a possible infarct within the right frontal lobe.  However,  he still raised a question in this letter as to whether the Veteran's neurological deficits were provoked by a possible idiopathic cerebrovascular insult.  

The Board finds that the opinion expressed in the April 2008,and the other opinions from Dr. M,  are, at best, equivocal, as he repeatedly provides speculative theories for the nature and causation of the Veteran's neurological manifestations.  Of note, Dr M provided alternate theories for the white matter changes shown on MRI, of possible embolic disease or possible migrainous infarct in the January 2006 letter, and admitted that it was impossible to give a firm diagnosis in a February 2006, which noted that cardiac workup to rule out embolic disease was unremarkable, as were repeated neurological examinations.  Again, in the May 2007 letter, Dr. M continued to be speculative as to the cause of the white matter changes.  

The Board further notes that the opinions from Dr. M regarding the nature and etiology of the Veteran's current neurological manifestations appear to be based on the history provided by the Veteran of same day onset of symptoms after receiving the injection.  For reasons discussed above, the Board has found that this history provided by the Veteran is not credible, which, in turn, undermines the etiology opinions provided by Dr. M.  The Board notes that, as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Under these circumstances, the Board finds that the favorable opinion evidence is outweighed by the unfavorable IME opinion. While the Board acknowledges that IME opinion provider did not fully address all the opinions provided by Dr M, to include opinions expressed in letters dated in May 2007 and April 2008, such failure to do so is harmless, inasmuch as the  Board has considered these opinions, and have found them to be unreliable, for the reasons expressed.  Moreover, the opinion by the May 2010 VA examiner 's opinion regarding the nature and etiology of the claimed stroke generally was the same as that shown in other VA records reviewed by the physician.  Furthermore, the December 2010 addendum opinion primarily focused upon whether the VA medical providers exercised the degree of care reasonably expected of a reasonable health care provider, or whether the proximate cause of such disability due to negligence, lack of proper skill, error in judgment by VA practitioners.  Such factors not yet for consideration in resolving resolve the fundamental  question of whether the Veteran, in fact, has additional disability resulting from VA medical or surgical treatment-the matter at the heart of the current claim.

In short, the most persuasive medical opinion evidence weighs against the existence of a current additional disability associated with the May 2004 nerve block diagnosis, and ultimately, the claim.  

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran's claimed neurological symptoms are associated with a stroke and/or that the stroke  resulted from VA treatment, such evidence provides no basis for allowance of the claim.  As indicated above, the matters upon which this claim turn are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render an opinion as to whether the Veteran, in fact, suffers from additional disability associated with the May 2004 nerve block..  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability resulting from a May 2004 nerve block at a VA medical facility is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


